Opinion of the Court. The appellee filed a claim against the estate of Hary Kee, deceased, for sendees rendered in taking care of the decedent, during the last two or three years of her life. The case was removed by appeal to the Circuit Court where the issue was submitted to a jury resulting in a verdict in favor of the claimant for §1,200. The court refused a new trial and rendered judgment on the verdict. The claimant was the son of the deceased and the services were rendered while she was in his house. For a long time after the death of her husband, she remained with a granddaughter on the homestead. Becoming quite feeble and helpless from age and disease she needed a great deal of assistance and nursing, which was rendered by her children and other persons living in the neighborhood. Finally, it was suggested to her and to the claimant, by the attending physician, that a better, and indeed, a necessary arrangement would be, that she should be taken to the house of the claimant for such care and treatment as she required. With some reluctance she agreed to go, seeing it was necessary that some better provision should be made, and that, as her infirmities were increasing, she could no longer have suitable attention while remaining in her own house. She fully understood the matter, and while nothing was said "as to the terms, and while she was perhaps not fully competent at all times to make a contract involving details, she evidently understood that the services she was to receive would not be gratuitous, and it is quite as clear the claimant expected to be paid. We do not care to quote the evidence on this point but we are persuaded there is enough in it to warrant the jury in finding that there was an expectation on both sides that the claimant should have proper compensation. Certainly she was not residing with her son as a member of his family in the ordinary sense of the term. While she was able to take care of herself and long after, she preferred to stay in her own home—and when she went to her son’s it was for the express purpose to be cared for as an invalid and for no other. Her illness was protracted and distressing and she required attentions involving great sacrifice of time and comfort on the part of her son and his wife. They attended to her personally and employed male and female help to take their places as far as necessary in the duties of the household and farm. The amount allowed by the jury is quite within the range of tiie proof and, upon the merits, we think the verdict was right. We find no substantial error in the rulings of the court upon the trial and are of opinion the judgment should be affirmed, which is done.